Judgment granting permanent injunction modified to the extent of restraining the defendants from carrying or displaying signs bearing the inscription in words or in substance that plaintiff refuses to employ union help or that plaintiff’s employees are on strike, and as so modified the judgment is affirmed, without costs. The evidence fails to support so much of the judgment as determines that defendants had been coercing, threatening, assaulting or intimidating and turning aside against their will plaintiff’s patrons or their [its] employees; nor is the judgment proper in so far as it enjoins *781defendants from persuading plaintiff’s employees to join the defendant union. While the evidence is explicit of serious damage to plaintiff’s property, it does not necessarily require the inference that the damage was committed by the defendants. Findings and conclusions inconsistent herewith are reversed and new findings accordingly will be made, order to be settled on notice. Lazansky, P. J., Kapper, Carswell and Tompkins, JJ., concur; Hagarty, J., dissents and votes to affirm.